DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 7, 8, 14-17, 22, 23, 28-31, 34, 35, 41-44, 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US 2016/0204951) in view of Diab (US 2011/0299549).
Regarding Claims 1, 14, 28 and 41,  Walton teaches a method of receiving services at a user equipment (UE) gateway through a network (¶ [0048], see the definition of client device), comprising: 
sending a service request to one or more distributed units in the network (¶ [0096] – [0098]; see specifically the client and network initiated discovery, and more specifically the solicitation message in ¶ [0097]).
receiving a proposed contract from each of the one or more distributed units (¶ [0096] – [0098], see specifically the surrogate access point may respond with information) 
deciding on a winning proposed contract (¶ [0096] – [0098], see specifically select which one it wants to purchase. Examiner notes that even though this is associated with network discovery, it would be required with either.)
notifying a winning distributed unit associated with the winning proposed contract  (¶ [0096] – [0098], see specifically select which one it wants to purchase. Examiner notes that even though this is associated with network discovery, it would be required with either.)
and connecting to receive services through the winning distributed unit (¶ [0095], see specifically negotiate connectivity for specific services and IP flows).
Walton teaches in ¶ [0048], “a device is broadly defined as a user equipment (UE), an internet-of-everything (IoE) device, a smart meter, a machine-type communication (MTC) device, a vehicle, a smart driverless car, an entertainment device, a wearable wireless device, or any other wireless communication device capable of communicating with an operator network via one or more wireless communication interfaces.”
Walton fails to explicitly teach the device is a user equipment (UE) gateway
Diab from the same or similar field of endeavor teaches a user equipment (UE) gateway (Figure 1A, see specifically the broadband gateway, and ¶ [0061], see specifically negotiate with network access service providers.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to build the functionality of the system of Walton into a broadband gateway in the system of Diab.
The motivation is that the system of Diab does negotiations with service providers, as the service providers could change over time, or the user may want to make other service selections the system of Diab would be improved in the same way as in Walton.

Regarding Claims 2, 15, 29 and 42, Walton further teaches receiving service availability beacons from the one or more distributed units in the network (¶ [0072], see specifically broadcast channel.)

Regarding Claims 3, 16, 30 and 43, Walton teaches the service request is for internet services  (¶ [0095], see specifically negotiate connectivity for specific services and IP flows. Examiner notes that IP is an abbreviation for “internet protocol” which would be data transfer for an internet service.)

Regarding Claims 4, 17, 31 and 44, Walton teaches the service request includes a request for internet transaction services according to one or more of parameters from a set of parameters that includes a maximum bandwidth, a maximum latency, a maximum bit-error-rate, a maximum price, a start time, and an end time (¶ [0070], see specifically duration of access).

Regarding Claims 7, 23, 34 and 50, Walton teaches the service request is a temporary service request of particular duration defined by the start time and the end time (¶ [0070], see specifically duration of access).

Regarding Claims 8, 22, 35 and 49, Walton teaches the service request is for an indefinite time (¶ [0070], see specifically duration of access. Examiner notes that indefinite length would be an obvious possible duration of access to one of ordinary skill in the art.)

Claim(s) 5, 6, 18-21, 32, 33 and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US 2016/0204951) in view of Diab (US 2011/0299549) as applied to claim 3 above, and further in view of Fiedler (US 2020/0304403) 
Regarding Claims 5, 18, 32 and 45, Walton fails to explicitly teach the winning proposed contract includes a subnet proposal that determines a data pathway with a centralized unit, the winning distributed unit, and a radio unit 
Fiedler from the same or similar field of endeavor teaches the winning proposed contract includes a subnet proposal that determines a data pathway with a centralized unit, the winning distributed unit, and a radio unit (¶ [0019], see specifically potential packet routes.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to have multiple routes in the contract proposals of Walton as taught by Fiedler.
The motivation is that it allows for additional options to sell access in the system of Walton and obtain better quality of service as taught by Fiedler.

Regarding Claims 6 and 33, Walton fails to explicitly teach the winning proposed contract includes an aggregated plurality of subnets, each of the subnets including a centralized unit, a distributed unit, and a radio unit coupled to the UE gateway.
Fiedler from the same or similar field of endeavor teaches the winning proposed contract includes a subnet proposal that determines a data pathway with a centralized unit, the winning distributed unit, and a radio unit. (¶ [0019], see specifically potential packet routes.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to have multiple routes in the contract proposals of Walton as taught by Fiedler.
The motivation is that it allows for additional options to sell access in the system of Walton and obtain better quality of service as taught by Fiedler.

Regarding Claim 19 and 46, Walton fails to explicitly teach assembling the subnet includes aggregating subnets 
Fielder from the same or similar field of endeavor teaches aggregating subnets includes providing a plurality of subnets, each of the subnets including a centralized unit, a subnet distributed unit, and a radio unit to link with the UE gateway, wherein the subnet distributed unit for at least one of the plurality of subnets is the distributed unit (¶ [0019], see specifically potential packet routes. Examiner notes that aggregating sets is examined in light of Claim 21, where it is stated what aggregating the subnet includes.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to have multiple routes in the contract proposals of Walton as taught by Fiedler.
The motivation is that it allows for additional options to sell access in the system of Walton and obtain better quality of service as taught by Fiedler.

Regarding Claim 20 and 47, Walton fails to explicitly teach subnets may include a first subnet including the distributed unit and a second subnet including a second distributed unit.
Fielder teaches subnets may include a first subnet including the distributed unit and a second subnet including a second distributed unit (¶ [0019], see specifically potential packet routes. Examiner notes that aggregating sets is examined in light of Claim 21, where it is stated what aggregating the subnet includes.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to have multiple routes in the contract proposals of Walton as taught by Fiedler.
The motivation is that it allows for additional options to sell access in the system of Walton and obtain better quality of service as taught by Fiedler.

Regarding Claim 21 and 48, Walton fails to explicitly teach aggregating subnets includes providing a plurality of subnets, each of the subnets including a centralized unit, a subnet distributed unit, and a radio unit to link with the UE gateway, wherein the subnet distributed unit for at least one of the plurality of subnets is the distributed unit 
Fielder from the same or similar field of endeavor teaches aggregating subnets includes providing a plurality of subnets, each of the subnets including a centralized unit, a subnet distributed unit, and a radio unit to link with the UE gateway, wherein the subnet distributed unit for at least one of the plurality of subnets is the distributed unit (¶ [0019], see specifically potential packet routes.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to have multiple routes in the contract proposals of Walton as taught by Fiedler.
The motivation is that it allows for additional options to sell access in the system of Walton and obtain better quality of service as taught by Fiedler.

Claim(s) 9-13, 24-27, 36-40, 51, 52-54, is/are rejected under 35 U.S.C. 103 as being unpatentable over Walton (US 2016/0204951) in view of Diab (US 2011/0299549) as applied to claim 1 above, and further in view of Cella (WO 2019/217323).
Regarding Claims 9, 24, 36 and 51, Walton fails to explicitly teach the service request is for transactive energy services.
Cella teaches the service request is for transactive energy services (¶ [001024], see specifically real time energy price information or an available energy source.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to use the system of Walton to buy power in the system of Cella.
The motivation is that obtaining information about available products and then purchasing them is an extension of the system of Walton to another industry and would increase profitability.

Regarding Claim 10, 25, 37 and 52, Walton teacehs the service request includes a request for transactive energy services according to one or more parameters from a set of parameters that includes a kWh requirement, a price, a start time, and an end time (¶ [0070], see specifically duration of access).

Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to use the system of Walton to buy power in the system of Cella.
The motivation is that obtaining information about available products and then purchasing them is an extension of the system of Walton to another industry and would increase profitability.

Regarding Claims 11 and 38, Walton fails to explicitly teach the one or more distributed units in the network are energy node devices coupled to energy producers.
Cella teaches the one or more distributed units in the network are energy node devices coupled to energy producers (¶ [00842], see specifically energy producers.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications before the time of the filing of the application to use the system of Walton to buy power in the system of Cella.
The motivation is that obtaining information about available products and then purchasing them is an extension of the system of Walton to another industry and would increase profitability.

Regarding Claims 12, 26, 39 and 53, Walton teaches the service request is a request for services of a particular duration defined by a start time and an end time (¶ [0070], see specifically duration of access).

Regarding Claims 13, 27, 40 and 54, Walton teaches the service request is a request for services of an indefinite duration (¶ [0070], see specifically duration of access. Examiner notes that indefinite length would be an obvious possible duration of access to one of ordinary skill in the art.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419